Citation Nr: 0413658	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  00-07 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant, Appellant's brother, mother and father


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran had active service from June 1991 to December 
1991.

A historical review of the record shows that in a December 
1999 rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California denied 
service connection for a psychiatric disorder.  The veteran 
appealed to the Board of Veterans' Appeal (Board).  During 
the course of the appeal, the case was transferred to the 
jurisdiction of the Philadelphia, Pennsylvania VARO.  

In an August 23, 2002, decision the Board denied service 
connection for a psychiatric disorder.

The veteran filed an appeal with the United States Court of 
Appeals for Veterans Claims (CAVC).

While the case was pending at the CAVC, the VA Office of the 
General Counsel requested that the CAVC vacate the August 23, 
2002 decision in light of the Veterans Claims Assistance Act 
(VCAA).  Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).

The CAVC granted the request in September 2003, and remanded 
the case to the Board for compliance with the directives that 
were specified by the CAVC to include consideration of the 
applicability of the VCAA.

In an April 2004 statement, it appears that the veteran is 
raising for the first time the issue of entitlement to 
service connection for migraine headaches.  Such new issue is 
referred to the VBA AMC for formal adjudicatory action.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The CAVC has held that section 5103(a), as amended by the 
VCAA of 2000 and § 3.159(b), as recently amended, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  See also Veterans Benefits Act of 
2003, P.L. 108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  

Importantly, the Board recognizes that the issue of 
entitlement to service connection for an acquired psychiatric 
disorder remains unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, additional 
development to include a VA psychiatric examination with a 
pertinent medical opinion is needed to supplement the record 
with respect to such issue.  Id.

VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature, etiology, and 
extent of the veteran's disabilities.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002).  See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the VBA AMC for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The VBA AMC should attempt to obtain 
any additional outstanding service 
medical and administrative records 
including information regarding the 
veteran's bizarre activities on board the 
USS New Orleans (LPH) as noted in an 
April 15, 2004 statement from his 
representative.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim of service 
connection for an acquired psychiatric 
disorder and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  The VBA AMC should make arrangements 
to afford the veteran a VA examination by 
a specialist in psychiatry, including on 
a fee basis, if necessary, to determine 
the nature, extent of severity, etiology 
and date of approximate onset of any 
current identifiable acquired psychiatric 
disorder.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  The 
medical specialist must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  Following a comprehensive 
review of the record and examination 
findings the examiner should determine 
whether there is current evidence of an 
identifiable acquired psychiatric 
disorder as opposed to a personality 
disorder and, if so, the examiner should 
express an opinion as to whether it is at 
least as likely as not that an acquired 
psychiatric disorder had its onset in 
active service; or, if such disorder 
preexisted service, did it undergo 
permanent worsening during service 
(versus natural progression of the 
underlying disease process)?  Any opinion 
expressed by the examiner must be 
accompanied by a complete rationale.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should ensure that the required medical 
opinion is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

6.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issue of entitlement to service 
connection for an acquired psychiatric 
disorder.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim of 
entitlement to service connection.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




